UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      __________

                                      No. 13-2076
                                      __________

         In re: National Rural Utilities Cooperative Finance Corporation, et al.,
                                                                       Debtors

               National Rural Utilities Cooperative Finance Corporation;
          Rural Telephone Finance Cooperative; Steven L. Lilly; John J. List;
          Sheldon C. Petersen; R. Wayne Stratton; Fulbright & Jaworski LLP;
                   Greenlight Capital, Inc.; Greenlight Capital L.P.;
           Greenlight Capital Qualified LP; Greenlight Capital Offshore Ltd.

                                            v.

            Jeffrey J. Prosser; Dawn Prosser; Adrian Prosser; John P. Raynor
                            (Bankr. D. Del. No. 09-ap-52854)

            Jeffrey J. Prosser; Dawn Prosser; Adrian Prosser; John P. Raynor

                                            v.

               National Rural Utilities Cooperative Finance Corporation;
Rural Telephone Finance Cooperative; National Rural Electric Cooperative Association;
Sheldon C. Petersen; John J. List; Steven L. Lilly; R. Wayne Stratton; Greenlight Capital,
  Inc.; Greenlight Capital Qualified LP; Greenlight Capital Offshore Ltd.; Fulbright &
   Jaworski LLP; Glenn L. English; Deloitte Touche USA LLP; Ernst & Young LLP
                            (Bankr. D. Del. No. 10-ap-50744)

                            Jeffrey J. Prosser; Dawn Prosser;
                            Adrian Prosser; John P. Raynor,
                                                        Appellants

                                      __________

                    On Appeal from the United States District Court
                              for the District of Delaware
                    (D.C. Nos. 1-12-cv-00155 and 1-12-cv-00156)
                     District Judge: Honorable Sue L. Robinson
                      Submitted Under Third Circuit LAR 34.1(a)
                                   May 20, 2014

    BEFORE: McKEE, Chief Judge, CHAGARES, and NYGAARD, Circuit Judges

                                   _______________

                                 JUDGMENT ORDER
                                   _______________

       This cause came to be considered on the record from the United States District
Court for the District of Delaware and was submitted pursuant to Third Circuit LAR
34.1(a) on May 20, 2014.

       After considering the District Court’s referral to the Bankruptcy Court (In re
Allegheny Health Educ. and Research Foundation, 383 F.3d 169, 175 (3d Cir. 2004)),
and other contentions raised by the Appellants, it is now hereby ORDERED and
ADJUDGED by this Court that, essentially for the reasons stated in the District Court’s
memorandum order entered on March 21, 2013, the same is hereby AFFIRMED.

      Costs are taxed against appellants.

                                                BY THE COURT:

                                                s/ Richard L. Nygaard
                                                Circuit Judge

ATTEST:

s/Marcia M. Waldron
Clerk

Dated: October 21, 2014




                                            2